COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


COMMUNITY RESIDENCES, INC. AND
 TECHNOLOGY INSURANCE COMPANY
                                                                     MEMORANDUM OPINION *
v.     Record No. 2572-11-2                                              PER CURIAM
                                                                         MAY 29, 2012
ESTELLE B. RICE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                 appellants.

                 (William B. Keown; Gordon, Dodson, Gordon & Rowlett, on brief),
                 for appellee.


       Community Residences, Inc. and Technology Insurance Company (hereinafter referred to

as employer) appeal a decision of the Workers’ Compensation Commission finding Estelle B.

Rice (claimant) performed work with employer that was substantially similar to her employment

with another employer and that she proved that she suffered compensable injuries to her right

knee, neck, and both hands resulting in total disability beginning November 19, 2009. Employer

contends the commission erred by (1) finding claimant’s employments with both employers

“were substantially similar and, therefore, calculating her average weekly wage based upon her

earnings from both employers,” (2) finding claimant was totally disabled and that such disability

was related to her industrial accident, and (3) “refusing to find that [claimant] failed to market

her residual capacity adequately.”




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Rice v. Community Residences, Inc., JCN VA000-0019-0953 (Nov. 21, 2011).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




                                              -2-